Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed on 12/23/2021 and interview on 8/24/2022.  Claim 1 have been amended.  Claims 1-20 are allowed.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 12/23/2021 and 2/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend claim 1 to recite as follow:
1.  (Currently Amended) An optical communication system, comprising: 
an optical communication path extending between a plurality of cable landing stations, each of the plurality of cable landing stations being associated with one or more network elements of a plurality of network elements disposed along the optical communication path; 
a memory operable to store a library of precompiled interface description language (IDL) adapters and a topology table of the network elements; and 
a remote procedure call (RPC) gateway server operable to communicate with a remote computing device, the RPC gateway server further operable to: 
parse a request message received from the remote computing device based on a format of the request message to extract a network element address associated with a network element of the plurality of network elements in the optical communication system and an operation of the request message to be performed; 
query the topology table to determine if the extracted network element address is known; 
based on the network element address being known, determine if the operation of the request message is performable using local data stored in the topology table; 
in response to a determination that the operation cannot be performed using the local data, select a precompiled IDL adapter associated with the network element address from the library of precompiled IDL adapters stored in the memory; 
convert, via the selected precompiled IDL adapter, the request message to an IDL-based message; 
send the IDL-based message to the network element associated with the extracted network element address to enable the operation to be performed; and 
send a response message to the remote computing device based on a response from execution of the operation, the response message being a same format as the request message.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“parse a request message received from the remote computing device based on a format of the request message to extract a network element address associated with a network element of the plurality of network elements in the optical communication system and an operation of the request message to be performed; 
query the topology table to determine if the extracted network element address is known; 
based on the network element address being known, determine if the operation of the request message is performable using local data stored in the topology table; 
in response to a determination that the operation cannot be performed using the local data, select a precompiled IDL adapter associated with the network element address from the library of precompiled IDL adapters stored in the memory; 
convert, via the selected precompiled IDL adapter, the request message to an IDL-based message; 
send the IDL-based message to the network element associated with the extracted network element address to enable the operation to be performed; " as stated in claims 1, 9 and 16.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Dause et al. Pub. No.: (US 2015/0012911 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Interface simulator for test rig in data distribution service).
Kim et al. Pub. No.: (US 2015/0287766 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Unit pixel of an image sensor and image sensor including the same).
Fausak et al. Pub. No.: (US 2015/0244788 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Generic transcoding service with library attachment).
Bahlke et al. Pub. No.: (US 2009/0199220 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Calling services from a remote client).
Mohr et al. Pub. No.: (US 2010/0312863 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Gateway server system comprising a gateway server for making soap/xml based web services accessible to RPC clients).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446